          Case 1:21-cv-04099-AT Document 11 Filed 06/18/21 Page 1 of 2



                                                             MOSER LAW FIRM, P.C.
631-824-0200
steven.moser@moserlawfirm.com
                                                      June 18, 2021

VIA ECF AND EMAIL TO Torres_NYSDChambers@nysd.uscourts.gov.

Judge Analisa Torres, U.S.D.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:    Hess v. Bed Bath & Beyond, Inc., 21-cv-4099 (AT)

Dear Judge Torres:

       The Plaintiffs have asserted CAFA jurisdiction pursuant to 28 U.S.C. § 1332. Plaintiff
submits this letter as directed by II(B) of the Court’s Individual Practices in Civil Cases, to
explain the basis for jurisdiction.

       In 2005, Congress enacted the Class Action Fairness Act, Pub. L. No. 109-2, 119 Stat. 4
       (2005) (codified, in part, at 28 U.S.C. § 1332(d)), which conferred federal jurisdiction
       over any class action involving: “(1) 100 or more class members, (2) an aggregate
       amount in controversy of at least $5,000,000, exclusive of interest and costs, and (3)
       minimal diversity, i.e., where at least one plaintiff and one defendant are citizens of
       different states.” Blockbuster, Inc. v. Galeno, 472 F.3d 53, 56 (2d Cir. 2006) (citing 28
       U.S.C. §§ 1332(d)(2).

Cutrone v. Mortg. Elec. Registration Sys., 749 F.3d 137, 142 (2d Cir. 2014). All of the
prerequisites for CAFA jurisdiction are present.

       (1) There are at least 100 class members. According to information received from the
New York State Department of Labor, Bed Bath & Beyond, Inc. (BBB) employed 3,726 workers
on November 13, 2018 in New York. The Plaintiff Donald Hess was a Sales Associate.
Information obtained from the named plaintiffs and current and former employees of BBB
suggests that at least ½ of the total New York workforce (or 1,863 individuals) were Sales
Associates who were members of the Sales Associate Class.

        (2) The aggregate amount in controversy exceeds $5,000,000.00. “To establish the
requisite amount in controversy for CAFA jurisdiction, the party asserting jurisdiction must
“show that it appears to a ‘reasonable probability’ that the aggregate claims of the plaintiff class
are in excess of $5 million.” Cutrone v. Mortg. Elec. Registration Sys., 749 F.3d 137, 142 (2d
Cir. 2014). The Plaintiffs seek liquidated damages in amount equal to the wages which were not
paid within 7 days after the end of the workweek in which they were earned, as required by



                     5 east main street, huntington, New York 11743
                             www.moseremploymentlaw.com
            Case 1:21-cv-04099-AT Document 11 Filed 06/18/21 Page 2 of 2


                                                                      MOSER LAW FIRM, P.C.
_________________
June 18, 2021
Page 2 of 2

NYLL § 1911. Since the Defendant BBB implemented a bi-weekly pay period, the first week of
each pay-period was not paid in a timely fashion, and class members seek liquidated damages
equal to the amount of wages earned in the first week of each bi-weekly pay period. The period
covered by the complaint is from May 7, 2015 (six years prior to the date of filing) until the date
on which BBB obtained permission from the New York State Department of Labor to pay less
frequently than bi-weekly (November 13, 2018).

       Information obtained from the named plaintiffs and current and former employees of
BBB suggests that Sales Associates generally worked at least 20 hours a week. If BBB paid
these workers only the minimum wage, the total projected damages are approximately $33
million for the Sales Associate Class only as indicated by the following table.

                                                                           Liquidated
             Approx. #        NYS         Hrs                                 Dgs Per         Class-Wide
               of Sales       Min.     Worked        Weekly   # Weeks           Class          Liquidated
    Year    Associates      Wage2       /Week        Wages    Delayed        Member             Damages
    2015   1,863          $ 8.75           20         $175        173     $ 2,975.00      $ 5,542,425.00
    2016   1,863          $ 9.00           20         $180         26     $ 4,680.00      $ 8,718,840.00
    2017   1,863          $ 10.00          20         $200         26     $ 5,200.00      $ 9,687,600.00
    2018   1,863          $ 11.00          20         $220        224     $ 4,840.00      $ 9,016,920.00
                                                                          TOTAL           $32,965,785.00

       The above calculations do not include the Replenisher Class or the Store Manager Class,
and therefore damages could be far in excess of the amount projected.

        (3) There is minimal diversity. BBB is a domestic corporation formed under the laws
of the State of New York. The headquarters of BBB are located at 650 Liberty Avenue in Union,
New Jersey. The Plaintiff Donald Hess is a citizen of the State of Texas.

                                                         Respectfully submitted,
                                                         Steven J. Moser
                                                 `       Steven J. Moser




1
  See Vega v. CM & Assocs. Constr. Mgmt, LLC, 175 A.D.3d 1144, 107 N.Y.S.3d 286 (1st Dep’t 2019); NYLL §
198.
2
  Minimum wage used was the minimum wage in Nassau County, although actual minimum wage could be slightly
higher or lower based upon the location of employment. See 12 NYCRR § 142-2.1.
3
  Weeks delayed for 2015 were calculated at ½ of the bi-weekly pay periods from 5/7/2015 to 12/31/2015.
4
  Weeks delayed for 2018 were calculated at ½ of the bi-weekly pay periods from 1/1/2018 until 11/13/2018.


                             5 E. main street, huntington, ny 11743
                                www.moseremploymentlaw.com
